DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/24/2021 has been entered and amended claims 1-10 are allowed.

Information Disclosure Statement

The information disclosure statement filed 11/29/2021 comply with the provisions of 37 CFR 1.97, 1.98 and  MPEP § 609.05(a) and have been considered


Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-10  are allowed because the prior art of record Klug in view of Biopia and Nussinovitch et all do not teach or suggest, singularly or in combination, at least the limitations of the base claims 1 as presented. Claim 1 requires the limitations of comprises 
a process for the manufacture of a frozen confection with a peelable coating. The process includes the steps of providing a frozen confection core, dipping the frozen confection core in liquid nitrogen to cool the external surface of the core to a temperature of -100oC or less, and then applying a coating material including from 10 wt% to 60 wt% total solids and from 0.1 wt % to 5 wt% of a chemically setting gelling biopolymer selected from the group of alginates, iota-carrageenan and kappa-carrageenan, and from 
0.05wt% to 2 wt% pectin, to the frozen confection core and wherein a second material comprising from 0.25 wt% to 10 wt% of a source of divalent cations is applied to the product. Klug teaches a low-calorie coating for a frozen confectionery product but finds no teaching that the Klug et al. product would be formed using liquid nitrogen and would be peelable. Further, Klug et al. indicate that the temperature of the frozen confectionery product to be coated is conveniently from -30° C. to -40° C. and preferably from -32° C. to -38° C. In contrast, claim 1 presently recites dipping the frozen confection core in liquid nitrogen to cool the external surface of the core to a temperature of -100°C or less, i.e., Klug does not utilize the process step of using of liquid nitrogen, and the temperatures that are vastly different from those presently recited for the instant invention. Further, attention is directed to applicant’s remarks of 11/24/2021, where applicant refers to the disclosure for unexpected result of following the claimed process steps in the claimed order, where t the separate provision of chemically setting gelling polymer and source of divalent cations not only allows for production of peelable products using the nitrogen dipping process and the claimed temperature of -100°C or less, it also provides a higher quality gel even when the products are subject to temperature abuse. 
Also see applicant’s arguments presented in applicant’s response of 11/24/2021, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791